UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2013 Date of reporting period:May 31, 2013 Item 1. Reports to Stockholders. Semi-Annual Report May 31, 2013 Investment Adviser Smead Capital Management, Inc. 1411 Fourth Avenue Suite 1550 Seattle, Washington 98101 Phone: 877-807-4122 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 SCHEDULE OF INVESTMENTS 10 STATEMENT OF ASSETS AND LIABILITIES 12 STATEMENT OF OPERATIONS 13 STATEMENTS OF CHANGES IN NET ASSETS 14 FINANCIAL HIGHLIGHTS 15 NOTES TO FINANCIAL STATEMENTS 17 NOTICE OF PRIVACY POLICY & PRACTICES 25 ADDITIONAL INFORMATION 26 Dear Shareholders: We are halfway finished with the fiscal 2013 year for the Smead Value Fund and we are very pleased to report another solid set of results to shareholders.Simple optimism has continued to outperform “brilliant” pessimism and stock picking has produced added returns versus macroeconomic analysis.Your fund rose 21.20% for the 6 month period ended May 31, 2013, as compared to a gain of 16.43% for the S&P 500 Index and a gain of 19.35% for the Russell 1000 Value Index. Our best performing stocks over the last six months were H&R Block (HRB), Cabela’s (CAB) and Walgreens (WAG).What they have in common is a dependence on the US consumer.H&R Block and Walgreens have rebounded from extremely difficult individual company struggles the last three years.Cabela’s has enjoyed the economic rebound and is increasing its store count significantly over the next four years. Our biggest drag on recent performance came from the share price of eBay (EBAY), Aflac (AFL) and Nordstrom (JWN).We celebrated the weakness in Aflac and Nordstrom with additional purchases.Hard to be critical of eBay, as it was our best performing stock of the prior year.We love our companies through sickness and in health. We are optimistic about the US economy and the stock market for US large-cap companies over the next five to ten years and are approaching the markets as such. Practicing Low Turnover We have argued vociferously that active managers have given up their preferred position in the investing marketplace to passive indexes because of high turnover.A recent Wall Street Journal article referenced 78% turnover as being the average among large-cap US equity funds.(Wall Street Journal, June 6, 2013 “An Old-School Stock Picker Struggles With Index Craze”).Studies have shown that as much as 170 basis points each year in return can be chewed up by trading costs.Explaining turnover and its impact is one thing, but it is more important to ask a question.How do we practice low turnover while seeking maximal long-term performance? Our practice of low turnover relies on buying at depressed prices (valuation matters dearly), because you can make excellent money holding a wonderful company at a fair price.Therefore, significant appreciation can occur between depressed and fair pricing.Second, we buy high quality companies which have stood the test of time.If you can own a company at its darkest hour, you are likely able to practice long-duration investing. Third, we have a sensible sell discipline.We ask, where are we wrong, rather than where are we right? Most of our sales come from either poor performers or violators of our eight proprietary criteria.Occasionally, our companies get exceedingly popular (maniacal) and we reduce ownership for that reason.Lastly, we hold our winners to a fault.In the Bible, love covers a multitude of sins and in stock picking, stocks which go up ten-fold or more can cover a multitude of small losing positions.Thank you, as always, for your patience and confidence in the Smead Value Fund. Warmest Regards, SMEAD CAPITAL MANAGEMENT 3 The information provided herein represents the opinion of Smead Capital Management, Inc. and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Past performance is not a guarantee of future results. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk.Principal loss is possible. Fund holdings are subject to change at any time and should not be considered recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of fund holdings. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The Russell 1000® Value Index measures the performance of those Russell 1000® companies with lower price-to-book ratios and lower forecasted growth values.You cannot invest directly in an index. A basis point is equivalent to 0.01% (1/100th of a percent). 4 SMEAD VALUE FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including management fees, distribution and shareholder servicing (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (12/1/12 - 5/31/13). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of ETFs or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 5 SMEAD VALUE FUND Expense Example (Continued) (Unaudited) Investor Class Expenses Paid Beginning Ending During Period Account Value Account Value December 1, 2012 - December 1, 2012 May 31, 2013 May 31, 2013* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.40%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value December 1, 2012 - December 1, 2012 May 31, 2013 May 31, 2013* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.15%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 SMEAD VALUE FUND Investment Highlights (Unaudited) The Fund will seek long-term capital appreciation through concentrated positions.Therefore, the Fund will maintain approximately 25-30 companies in its portfolio.The Fund will invest in U.S. large capitalization companies through ownership of common stock. Sector Breakdown (% of Investments) Continued 7 SMEAD VALUE FUND Investment Highlights (Continued) (Unaudited) Average Annual Total Returns as of May 31, 2013 Since Inception One Year Five Years (1/2/2008) Investor Class Shares 43.92% 9.62% 6.02% S&P 500 Index (Total Return) 27.28% 5.43% 4.53% Russell 1000 Value Index 32.71% 4.73% 3.76% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 877-807-4122. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. The Russell 1000 Value Index measures the performance of those Russell 1000 Index companies with lower price-to-book ratios and lower forecasted growth values. One cannot invest directly in an index. Growth of $10,000 Investment *Inception Date Continued 8 SMEAD VALUE FUND Investment Highlights (Continued) (Unaudited) Average Annual Total Returns as of May 31, 2013 Since Inception One Year Three Years (12/18/2009) Institutional Class Shares 44.23% 23.21% 19.57% S&P 500 Index (Total Return) 27.28% 16.87% 14.42% Russell 1000 Value Index 32.71% 16.59% 14.75% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 877-807-4122. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. The Russell 1000 Value Index measures the performance of those Russell 1000 Index companies with lower price-to-book ratios and lower forecasted growth values. One cannot invest directly in an index. Growth of $1,000,000 Investment *Inception Date 9 SMEAD VALUE FUND Schedule of Investments May 31, 2013 (Unaudited) Shares Value COMMON STOCKS 93.94% Banks 4.20% Wells Fargo & Co. $ Chemical Manufacturing 1.84% AbbVie, Inc. Consumer Services 8.12% H&R Block, Inc. McDonald’s Corp. Starbucks Corp. Diversified Financials 11.73% Bank Of America Corporation Franklin Resources, Inc. JPMorgan Chase & Co. Food & Staples Retailing 4.36% Walgreen Co. Health Care Equipment & Services 2.30% Medtronic, Inc. Insurance 7.50% Aflac, Inc. Berkshire Hathaway, Inc. (a) Media 12.61% Comcast Corp. Gannett Co., Inc. Walt Disney Co. Pharmaceuticals, Biotechnology & Life Sciences 19.66% Abbott Laboratories Amgen, Inc. Bristol-Myers Squibb Co. Johnson & Johnson Merck & Co., Inc. Mylan, Inc. (a) The accompanying notes are an integral part of these financial statements. 10 SMEAD VALUE FUND Schedule of Investments (Continued) May 31, 2013 (Unaudited) Shares Value Pharmaceuticals, Biotechnology & Life Sciences 19.66% (Continued) Pfizer, Inc. $ Retailing 13.26% Cabela’s, Inc. (a) Home Depot, Inc. Nordstrom, Inc. Software & Services 8.36% Accenture PLC eBay, Inc. (a) TOTAL COMMON STOCKS (Cost $246,461,652) Principal Amount SHORT TERM INVESTMENTS 6.34% Money Market Funds 6.34% Dreyfus Cash Management – Institutional, 0.050% (b) $ Fidelity Institutional Money Market Fund, 0.0253% (b) TOTAL MONEY MARKET FUNDS (Cost $20,261,860) TOTAL INVESTMENTS (Cost $266,723,512) 100.28% Liabilities in Excess of Other Assets (0.28)% ) TOTAL NET ASSETS 100.00% $ (a) Non-income producing security. (b) Variable Rate security; the rate shown represents the rate at May 31, 2013 The accompanying notes are an integral part of these financial statements. 11 SMEAD VALUE FUND Statement of Assets and Liabilities May 31, 2013 (Unaudited) Assets Investments, at value (cost $266,723,512) $ Cash Dividends and interest receivable Receivable for Fund shares sold Other assets Total Assets Liabilities Payable for investments purchased Payable to affiliates Payable to Adviser Payable for Fund shares redeemed Payable for distribution fees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital $ Undistributed net investment income Undistributed net realized gain from investments Net unrealized appreciation on investments Net Assets $ Investor Class Shares Net assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share $ Institutional Class Shares Net assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share $ The accompanying notes are an integral part of these financial statements. 12 SMEAD VALUE FUND Statement of Operations For the Six Months Ended May 31, 2013 (Unaudited) Investment Income Dividend income $ Interest income Total Investment Income Expenses Advisory fees Distribution fees – Investor Class Administration fees Transfer agent fees and expenses Fund accounting fees Federal and state registration fees Custody fees Legal fees Audit and tax fees Chief Compliance Officer fees and expenses Reports to shareholders Trustees’ fees and related expenses Other expenses Total Expenses Expense Recoupment by Adviser (Note 4) Net Expenses Net Investment Income Realized and Unrealized Gain on Investments Net realized gain from investments Change in net unrealized appreciation on investments Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ The accompanying notes are an integral part of these financial statements. 13 SMEAD VALUE FUND Statements of Changes in Net Assets Six Months Ended May 31, 2013 Year Ended (Unaudited) November 30, 2012 From Operations Net investment income $ $ Net realized gain from investments Change in net unrealized appreciation on investments Net increase in net assets from operations From Distributions Net investment income – Investor Class ) ) Net investment income – Institutional Class ) ) Net realized gain on investment – Investor Class ) — Net realized gain on investment – Institutional Class ) — Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold – Investor Class Proceeds from shares sold – Institutional Class Net asset value of shares issued to shareholders in payment of distributions declared – Investor Class Net asset value of shares issued to shareholders in payment of distributions declared – Institutional Class Payments for shares redeemed – Investor Class ) ) Payments for shares redeemed – Institutional Class ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of year End of year $ $ Undistributed Net Investment Income $ $ The accompanying notes are an integral part of these financial statements. 14 SMEAD VALUE FUND – INVESTOR SHARE CLASS Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Period Ended May 31, 2013 Year Ended November 30, November 30, (unaudited) Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income Net realized and unrealized gain on investments ) Total from Investment Operations ) Less distributions paid: From net investment income ) — From net realized gain on investments ) — Total distributions paid ) — Net Asset Value, End of Period $ Total Return(2)(3) % )% Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(4) % After waiver and expense reimbursement(4) % Ratio of net investment income (loss) to average net assets: Before waiver and expense reimbursement(4) % )% After waiver and expense reimbursement(4) % Portfolio turnover rate(3) % The Investor share class commenced operations on January 2, 2008. Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Not annualized for periods less than one year. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 15 SMEAD VALUE FUND – INSTITUTIONAL SHARE CLASS Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Year Ended Period Ended May 31, 2013 November 30, November 30, (unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gain (loss) on investments Total from Investment Operations Less distributions paid: From net investment income ) From net realized gain on investments ) — — — Total distributions paid ) Net Asset Value, End of Period $ Total Return(2)(3) % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(4) % After waiver and expense reimbursement(4) % Ratio of net investment income to average net assets: Before waiver and expense reimbursement(4) % After waiver and expense reimbursement(4) % Portfolio turnover rate(3) % The Institutional share class commenced operations on December 18, 2009. Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Not annualized for periods less than one year. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 16 SMEAD VALUE FUND Notes to Financial Statements May 31, 2013 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Smead Value Fund (the “Fund”) represents a distinct, diversified series with its own investment objectives and policies within the Trust. The investment objective of the Fund is long-term capital appreciation. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Fund currently offers two classes of shares, the Investor Class and the Institutional Class. Effective September 29, 2009, the Fund renamed the then existing class as Investor class shares. The Investor share class is subject to a 0.25% distribution fee.Effective December 7, 2009, the Fund issued a new class of shares, Institutional Class shares, which commenced operations on December 18, 2009.Each class of shares has identical rights and privileges except with respect to the distribution fees, and voting rights on matters affecting a single class of shares. The classes differ principally in their respective distribution expenses. Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Smead Capital Management, Inc. (the “Adviser”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a)Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on The NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”).If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.Short-term debt securities, such as commercial paper, bankers acceptances 17 SMEAD VALUE FUND Notes to Financial Statements (Continued) May 31, 2013 (Unaudited) and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees (the “Board of Trustees”).These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value.ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.ASC 820 also requires enhanced disclosures regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for each class of investments.These inputs are summarized in the three broad levels listed below: Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of May 31, 2013: Level 1 Level 2 Level 3 Total Equity Common Stocks(1) $ $
